Hall, Presiding Judge.
Plaintiff in a personal injury action appeals from the judgment and the denial of her motion for a new trial.
Argued April 7, 1972—
Decided April 17, 1972.
Jones, Cork, Miller & Benton, E. Bruce Benton, for appellant.
Martin, Snow, Grant & Napier, George C. Grant, George N. Skene, for appellees.
1. Plaintiff’s first enumeration of error is without merit. Ga. R. &c. Co. v. Bryans, 35 Ga. App. 713 (134 SE 787); Mishoe v. Davis, 64 Ga. App. 700 (14 SE2d 187).
2. Plaintiff contends the court erred in its charge on the minimum speed statute when it stated, in effect, that the minimum would not apply to a vehicle entering the highway from the emergency strip until there was a reasonable opportunity to attain the speed, unless the entry created a hazard to traffic. We see nothing wrong with the charge in light of plaintiff’s objection, which was simply that the "minimum speed limit would apply to a vehicle entering the highway.”
3. Plaintiff enumerates as error the failure to give two of her requested charges. The court did charge the principles of law involved, although not in the exact language. Gates v. Southern R. Co., 118 Ga. App. 201 (162 SE2d 893).

Judgment affirmed.


Pannell and Quillian, JJ., concur.